         Case 1:20-cv-00210-CG Document 26 Filed 01/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL CHAVEZ,

             Plaintiff,

v.                                                           No. CV 20-210 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 25),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum, (Doc. 19), shall be GRANTED as to reversal and remand, and DENIED

as to immediate payment of benefits. Defendant’s Motion to Remand for Further

Administrative Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(G), (Doc.

21), shall be GRANTED. This case is therefore REMANDED to the Commissioner for

further proceedings consistent with the Court’s Opinion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
